                               ----------




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA


   IN RE: NATIONAL FOOTBALL LEAGUE No. 2: 12-md-02323-AB
   PLAYERS'    CONCUSSION    INJURY MDL No. 2323
   LITIGATION
                                                                                FILED
   Kevin Turner and Shawn Wooden, on behalf                                     JUN O6 2019
   of themselves and others similarly situated,
                                                                          B KATE 8/.\RKMAt,J, Clep•,
                                Plaintiffs,                                L        ___De;,. Clerk
               v.
   National Football League and NFL
   Properties, LLC, successor-in-interest to NFL
   Properties, Inc.,
                                Defendants.

  THIS DOCUMENT RELATES TO:

  Pope McGlamry P.C. v. Fernando Smith
  Attorney Lien Dispute
  (Doc. No. 7971)

  AND

  Lieff Cabraser Heimann & Bernstein, LLP v.
  Fernando Smith
  Attorney Lien Dispute
  (Doc. No. I 0460)



                                              ORDER

        AND NOW, this    r    day o f ~                 , 2019, upon consideration of the

Report and Recommendation of United States Magistrate Judge David R. Strawbridge (ECF No.

/0 6/'t), and no objection having been docketed, it is ORDERED that:
        I.     The Report and Recommendation is ADOPTED;

       2.      The Withdrawal of the Lien Dispute is GRANTED; and

       3.      The Claims Administrator is ORDERED to disburse the withheld funds in
accordance with this decision, the provisions of the Settlement Agreement, and all Court Orders

regarding implementation.

                                                   BY THE COURT:




                                              2
